— Judgment unanimously affirmed. Memorandum: Defendant contends that his convictions for burglary in the second degree and grand larceny in the third degree were against the weight of the evidence. From our review of the testimony, we conclude that the trier of fact properly gave the evidence the weight it should be accorded in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495).
Defendant further asserts that reversal is required because of prosecutorial misconduct. Since no objections were made to the alleged improprieties, this issue has not been preserved for our review (CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). We decline to exercise our discretion in the interest of justice.
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme *941Court, Onondaga County, Gorman, J. — burglary, second degree; grand larceny, third degree.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.